Title: To James Madison from Mackay & Campbell, 19 July 1821
From: Mackay & Campbell
To: Madison, James


                
                    Dear Sir
                    Fredbg 19th July 1821
                
                Your favour of 17th Inst. to our R. Mackay was received this morning, he is at present from home, and is expected to be absent ten or fifteen days.
                Enclosed you will please find blank Bills of Exchange as requested. Our last advice from New York Quotes Exchange at 9 pr Cent Premm. but we think it probable that not more than 8½ prct. could now be obtained. Your’s however shall be disposed of to the best advantage. We are very Respectfully Dear sir Your Mo Obt servts.
                
                    Mackay & Campbell
                
            